Case 1:15-cv-09903-GBD-SN Document 427 Filed 05/11/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

‘ ye OY
In re Terrorist Attacks on September 11, 2001 | 03 MDL 1570 (GBD)(SN) SNe a
os, » BON

 

 

 

 

This document relates to:

, _ oO,
woe

>
mez
Burnett, et al. v. The Islamic Republic of Iran, et al., Case No. 15-cv-9903 (GBD)(SN) ° oO

CORRECTED PARTIAL FINAL DEFAULT JUDGMENT
ON BEHALF OF BURNETT PLAINTIFF
THE ESTATE OF CHRISTOPHER C. CONNORS

Upon consideration of the evidence and arguments submitted by Plaintiff Estate of
Christopher C. Connors, a Plaintiff in Burnett, et al. v. The Islamic Republic of Iran, et al., 15-cv-
9903 (GBD)(SN), who was the brother of Kevin Connors who was a victim killed in the terrorist
attacks on September 11, 2001, and the Judgment by Default for liability only against the Islamic
Republic of Iran, the Islamic Revolutionary Guard Corps, and the Central Bank of the Islamic
Republic of Iran (collectively the “Iran Defendants”) entered on January 31, 2017 (Case No. 15-
cv-9903, ECF No. 85), together with the entire record in this case, it is hereby;

ORDERED that service of process was effected upon the Iran Defendants in accordance
with 28 U.S.C. § 1608(a) for sovereign defendants and 28 U.S.C. § 1608(b) for agencies and
instrumentalities of sovereign defendants; and it is

ORDERED that the partial final judgment entered against the Iran Defendants on

September 6, 2019 on behalf of the Estate of Christopher C. Connors be modified and corrected

in accordance with this Order; and it is

   

 

 
Case 1:15-cv-09903-GBD-SN Document 427 Filed 05/11/20 Page 2 of 2

ORDERED that partial final judgment is entered against the Iran Defendants and on behalf
of the Estate of Christopher C. Connors, who was the brother of Kevin Connors who was killed in
the terrorist attacks on September 11, 2001, and it is

ORDERED that the Estate of Christopher C. Connors is awarded solatium damages of

$4,250,000; and it is

ORDERED that Plaintiff Estate of Christopher C. Connors is awarded prejudgment
interest of 4.96 percent per annum, compounded annually, running from September 11, 2001 until

the date of judgment; and It is

ORDERED that Plaintiff Estate of Christopher C. Connors may submit an application for
punitive damages, economic damages, or other damages (to the extent such awards have not
previously been ordered) at a later date consistent with any future rulings made by this Court on

this issue.

Dated: New York, New York SO ORDERED:

, 2020 Veep Q Donel,

CGEDR&Y B. DANIELS

United States District Judge

 

 

 
